     Case 3:18-cv-00265-RCJ-WGC Document 22 Filed 01/10/19 Page 1 of 3


     Mathew K. Higbee, Esq.
 1   SBN 11158
     HIGBEE & ASSOCIATES
 2   1504 Brookhollow Dr., Suite 112
     Santa Ana, CA 92705
 3   (714) 617-8352
     Attorneys for Plaintiff, Kathryn Durst
 4
     Carlos Alsina, Esq.
 5   Admitted Pro Hac Vice
     THE LAW OFFICES OF JEFFREY LOHMAN, P.C.
 6   4740 Green River Rd., Suite 310
     Corona, CA 92880
 7   (657) 363-3331
     Attorneys for Plaintiff, Kathryn Durst
 8
 9   DICKINSON WRIGHT PLLC
     Taylor Anello
10   Nevada Bar No. 12881
     Email: tanello@dickinson-wright.com
11   8363 West Sunset Road, Suite 200
     Las Vegas, Nevada 89113-2210
12   Tel: (702) 550-4400
     Attorneys for Defendant Capital One Bank
13   (USA) N.A.
14

15                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
16
     Kathryn Durst, an individual,                        Case Number: 3:18-cv-00265-LRH-WGC
17
18                                     Plaintiff,         STIPULATION OF VOLUNTARY
                                                          DISMISSAL PURSUANT TO
19   vs.                                                  FED.R.CIV.P. 41(a)(1)(A)(ii), WITH
20                                                        PREJUDICE
     Capital One Bank (USA) N.A.,
21
                                     Defendant.
22
23
24
            NOW COME, Plaintiff, Kathryn Durst, and Defendant, Capital One Bank (USA), N.A.,
25
     through their respective undersigned attorneys, and respectfully state and pray:
26
            1.      On June 6, 2018, Plaintiff filed the complaint in this case (Dkt. 1).
27
            2.      On August 14, 2018, Defendant answered the complaint (Dkt. 15).
28

                                                      1
     Case 3:18-cv-00265-RCJ-WGC Document 22 Filed 01/10/19 Page 2 of 3



            3.       Federal Rule of Civil Procedure 41 provides, in relevant part:
 1
            (a) Voluntary Dismissal.
 2
            (1) By the Plaintiff.
 3
            (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66 and any
 4          applicable federal statute, the plaintiff may dismiss an action without a court order
            by filing:
 5
                 (i) a notice of dismissal before the opposing party serves either an answer or a
 6               motion for summary judgment; or
 7               (ii) a stipulation of dismissal signed by all parties who have appeared.
 8          (B) Effect. Unless the notice or stipulation states otherwise, the dismissal is
            without prejudice. But if the plaintiff previously dismissed any federal-or state-
 9          court action based on or including the same claim, a notice of dismissal operates
            as an adjudication on the merits.”
10
     Fed.R.Civ.P. 41, 28 U.S.C. (emphasis added).
11
12          4.       The parties have settled the instant matter through private agreement.

13          5.       Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), the parties respectfully stipulate to the

14   voluntary dismissal of the Complaint, with prejudice.
15          WHEREFORE, the parties respectfully request this Honorable Court to GRANT the
16
     instant request for voluntary dismissal of the present case with prejudice.
17
18          RESPECTFULLY SUBMITTED on January 10, 2019.

19   Dated this 10th day of January, 2019.

20
     By:_/s/ Mathew K. Higbee                             By: /s/ Taylor Anello
21      Mathew K. Higbee, Esq., SBN 11158                   Taylor Anello, Esq.
        HIGBEE & ASSOCIATES                                 Nevada Bar No. 12881
22      1504 Brookhollow Dr., Suite 112                     DICKINSON WRIGHT PLLC
        Santa Ana, CA 92705                                 8363 West Sunset Road, Suite 200
23      (714) 617-8352                                      Las Vegas, Nevada 89113-2210
                                                            Attorneys for Defendant Capital One Bank
24   By: /s/Carlos C. Alsina                                (USA) N.A.
        Carlos Alsina, Esq.
25      Admitted Pro Hac Vice
        THE LAW OFFICES OF JEFFREY
26      LOHMAN, P.C.
        4740 Green River Rd., Suite 310
27      Corona, CA 92880
        (657) 363-3331
28      Attorneys for Plaintiff Kathryn Durst

                                                      2
     Case 3:18-cv-00265-RCJ-WGC Document 22 Filed 01/10/19 Page 3 of 3



 1
                                    CERTIFICATE OF SERVICE
 2
            The undersigned, an employee of Dickinson Wright PLLC, hereby certifies that on this
 3
     same day, the foregoing document was served electronically to the following parties of interest
 4
     through the Court's CM/ECF system to:
 5
 6       Taylor Anello, Esq.
         DICKINSON WRIGHT PLLC
 7       8363 West Sunset Road, Suite 200
         Las Vegas, Nevada 89113-2210
 8       Attorneys for Defendant Capital One Bank
         (USA) N.A.
 9
     Dated: January 10, 2019
10                                /s/ Carlos C. Alsina
                                  Attorney for Plaintiff, Kathryn Durst
11                                Admitted pro hac vice
12
13
14

15
16
17
18

19
20
21
22
23
24
25
26
27
28

                                                    3
